United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3708
                       ___________________________

                           United States of America

                                    Plaintiff - Appellee

                                      v.

                            Nicole Marie Gorsline

                                  Defendant - Appellant
                                ____________

                   Appeal from United States District Court
                 for the Southern District of Iowa - Davenport
                                ____________

                         Submitted: October 14, 2019
                            Filed: November 19, 2019
                               [Unpublished]
                               ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     While on supervised release for her role in a conspiracy to manufacture
methamphetamine, Nicole Gorsline was arrested for forgery. After her probation
officer testified about the arrest, the district court 1 revoked supervised release. We
affirm.

       On appeal, Gorsline argues that the district court should not have relied on her
probation officer’s testimony. Her theory is that, once he read from the police report
of her forgery arrest, it gave rise to a “limited due process right[]” to confront the
report’s author. United States v. Johnson, 710 F.3d 784, 786 (8th Cir. 2013); see
also Fed. R. Crim. P. 32.1(b)(2)(C).

       The problem with Gorsline’s theory is that she did not invoke this right at the
revocation hearing. See United States v. Simms, 757 F.3d 728, 733 (8th Cir. 2014)
(holding that there is no requirement for a district court to remedy a potential
confrontation violation sua sponte at a revocation hearing). To be sure, Gorsline’s
attorney stated that the probation officer’s testimony was “hearsay” and lacked
“foundation.” But there was no request to question the officer who wrote the report.
See Johnson, 710 F.3d at 788 (holding that a releasee properly raised confrontation
by “object[ing] to a separate constitutional violation of [his] right to cross-examine
an adverse witness”). Having never made the request, Gorsline cannot now
complain that she was denied the right to confront the report’s author. See Simms,
757 F.3d at 733.

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                         -2-